              Case 1:19-cv-08341-JPO Document 24-7 Filed 04/29/20 Page 1 of 3

?




                                       ryp"TrsE-g.n ."qt,alM

                                            MTCHILf, VALVO,
                                                                Clairnant,

                                                  - a$ainst -                                                 tr:t
                                                                                                          (,._
                                                                                                         l.:'
                        NE1V VOI{K   CffY     DEPARTMF,T.{T/BOARD OF
                        EDUCATION; RICHARD CARRANZA, Cfianrsllor;                                     ".'.j

                                                                                                     - !'!
                        PAUL PUOSCI& PRINCIPAT, CORINE STIIUUS, School
                        Aide; all individually and olficlally nsmed,
                                                                                               i;l
                                                                Del'endantc
                                                                                       x

    'i'u: Oflice ofthe C'ity Complrollor                   7ac*nry Cartor, fisq.
          Bureau o{llaw and A{iustrnent                    Ncw York City L*w Deparnnent
           1 Ccntre ,$treet.Ro(m 1225                      lff) Church Stree{.
           lrlerv   Yort'New Ysrk 10007                    New York, Nerv
                                                                            -t'ork rcA$?



             FLEASE 'IAKE Ntll ICH thnt tle Claima*thcreby rnakes clairn and demeod against
    the individuals end groups nanred in the caption above for thc iiuiicinxs, deliberats, arbirarS
    and caprlcious violation ofduc priocess rights, civil rightr, defemation anrl harassnrent. i:t

     t)   Tlrenarnei post office address, and phonenumber of claimant is:                                              '::/'
             Michele Valvo                                                                                            ': i).
                                                                                                                            :   .-.
                                                                                                                     .'...'.,..1:

                                                                                                                        .   ..;       .




    2i NatureofClaim:
                                                                                                                                 .'   ::


          (a) Docember 9,20f6 A letter was il my uralltrox to mect the Principal on Deqernber 1.4"
              20t6., The puqpose of this mceting was to investigate an allegation of verbal abwc. ! uas
              falsely accused oflverbally alnrsing a child on Dc.cembcr S, 2016
          (b) December 14,2016I r,rms advised of the outcome frorn the l?,l9fuAffi nreeting. which
              was that a letter was being put into my Iile for verbally ahning a child.
          (c) Ilecember 16n 2016 Step 1 grievance forthc letter pur in nry file anl2ll4l70l6 wss heid
          (d) Dccembor18,2016, Ir.ccsivednodcethatnyStep I gdevancefbrthelstterplacedin
              rny file on.l2l14&0l? was granted; theleftsr$/as removcd
          (e) Dccember 2lt,20l6, I reccived a letter in my nsilbx to rnest witb tbe.ltincipal on
              Deccmber 22,2Q16, Ttrc purporc of'this rnwting was io iur.cstigatc an aliegation o.f
              verbal   abu^se
    Case 1:19-cv-08341-JPO Document 24-7 Filed 04/29/20 Page 2 of 3



 ($ December22r2lll6.          Principal firrther discussecl allegations made again$ ms (rn
     December 8,2A19 that         I vsrbally abused a child( this ircid*nt dre*dy grieved *nd
       letter rsmoved from frlc af Step onc griovatrce on Dscembcr 161 20t6)
 (g) Jauuary 3, 2017 I w'as notilied that e.lefrer was being placed in my {ile for vecball.v
      .abusing a clrild on December 8" 2016. At the end of that lerter the hincrpal sugges'ts that
      I register for stresg ffanagement csurses
 Qt) .Ianuarl 13,2017 h{y Step One grie'vancc was held forthe letterplaced inmy file on
      January 3,2017 for verbally abusing a child
 (i) January 20L7, My Step 1 giievance in reference to the letter placed iu my frle on
      .Ianuary 3,\Afi for verhally abusing chilcl iras denied
 fi) February 2' 2017 My Step 2 Otievartce was lrcld for tho Iettorplaced in rny file on.
      January 3,2A17 fbr verbally ahusing a child.
 &) March E }DIlrMy Step 3 grier,ience in referorlce 1o &e lctter placed in my file lb.r
      verbally abusing a chiid was donied
 (i) Jrtne l$, 2017 l, received a ielter iri myl nrallbox to meet u'ith the prinoipel on .fu1e 19,
      2017 fcrr pnrfessioual rnisqonduct
(m) June 19,2017I met with thc Principal in retcrs$ce to my alleged'professional
     rniseordust. The Frincipal sfated bewi.tnessed me rrn myceltphone June 14,201?.I
     explained tp him in e written statement flrat I n'as not on my phone. Yes, 1 look my
     phone put bul what he rvihessed wa^s flis. unlocking and rclocking ilry pbone so rny ale.rts
     would stop rribrnating. Latet tbat same day a lettcr was placed in my iile for berng on my
     cell phone evsn though I stated I was not on my plrone
{n}  December      2016..}tne 2018 I have suffered a.lof of anxiety everyday going to wprk
     knowing tbat for wtiatever reas{rn this lrriscipsl is oritrr get me. I wen trierl gctting a
     hanstbr. I *as told by those whcr lcrtew my situation that I ueeded to get out of t}at
     scbool.
(o) .Ianrnry 26r20lt I uras called to llrincipnls offico I was handed a lefter told to read ii
     &en he would explain (war not givon a 48hr notice of pos*i}le dfuciplinary chargas).
     The lEttisr stated &at I was suspended wi&out pny.Be{didg an investigation tbr
     aceusations made against me,for being verballyand physicalty abusive to a special nesds
     siudeni on January 25, 2018. Xhe aocwanion was made by an anouymout Farcnt vr?ro
     ealtd the school and Eroke to the Parent coord,iaafor at approximately 3 p.nr. on thc 25e
     and backed b;r a sclrorol aid raho t'as ruiting.fsr',lre Fdmlipai to rctuirr to ttrc buiidi;xg. i'ie
                                               'alier
    rchrr.n{d at approximately 3: 1 0/3 : I 5.        tbe atlcged incident taok place i I :20 a.rn
(p) February ?, 201t I had ro 8o tp a disciplinary hearing. I was presenfed with the charges
    and wa.c grv.e'n the opportutiity to read the statements fro?d all people questioned" Then I
    gave my wriften stats.ftent. Wlten I gnve my statement the Principal flipped through tbe
    pages not evsn rending it and didn't even ask f,ne ore qtrcstion. in regards to what peoplc
    shted they saw norwar I qucstioaetl about w.hat actually happend
(q) tsebrua*ry- 13, 2018 I itad ar I 1:30 am. meefing to find out the "crdict of tlie disciptinary
    hoaring. Verdisf rtias that I was termfurate4 but I already triew the outcome because at
     I 0:45 a.rn. I receiv'ed'a text fhat the parent coordinator Ja*ie .srvincicki rernoved me frum
    the stafff ruessage,ry,stern
{t) r;il"1;       tt-i;, srcp r gricv*uce was hcld inreiercncE to my rermination and
    &rspen$roE
           Case 1:19-cv-08341-JPO Document 24-7 Filed 04/29/20 Page 3 of 3




      G) llebrurrrl 2018, $tep 1 grievanee      in rsfe,rsuca lo my teunination anrl suspeusion r,vas
          denicd
      (t) April 10, 2018 fttep 2 grievance in rpf'ctence to rny tcrmination ad suspension was held
      {u) April nr20l8 E-rrail frorn Mary Bakerrhai my Step 2 pievance in rcference to m}
          temdnati.on was demied. meirtioned nothing about suspensiou
      (v) $ince this qrhole situaicm has started I have becn noti.ling, but an emotion mess. '[he
          finaacial, physical, rueilai stress andernotional strain thatthis situatiou has put on me
          and my family is extrerne.

          Iilebruar-f, 201 I surgery
           Februrry 20, 20tS lreart test
          F*hmary 23,2{tLE surgical testing
          April :1, 201$ Head iloctor
          April 4, 20tB Hcmaralogist NyU Mmhartnn
          Mry 14, 2018 Flematqlogrst
          June 2018 follorv up Kidney
          June 2018 Neurological testing (MS)
          .Iunr 2018 Neurological follow up
          June 2018 NerrmtCIgical NY Presbyterian M$ Instih$e hlffihattBn

3)    The tinre when, the plae rvher*; ard the manrrer in vvhich rho claim arose: See #2.

+) The items of damage ol rqiuries ciaimed are: damageg to reputatiou;      enrotionol distro,:s;
impairment otlclaimant's ability to s'ecure F*turc omployment: impairurenr of earning power The
itemeof daurage orinjwies r;taimed ananunt to five million dotlars.


PLRASE TAKE FLTRTHER NOTICE thattryre&sonoftheforcgoing,indefauftoftheCityof
Nsw York and the listed respondents to pay the clairnant trer claira rvithin thc tirne limited for
compliance with this dsmanr* by tlre applicablc statute*..oiainant intends to commencc. an astioq
8gainst the City ofNew Yorkimd,tlte listed respondenh to rccover her tlanrages wi& in{erest and
costb,


                Dated:.[une 2018

     $wors/Afftnned befofti me                                         vo
     on-81- -                          2018
                      -June

               Public

                 .Jii-i.tAN TIiFil".S
     !Jt-)T;.rliv PUeLiC   tT1ri .;F NiVf y*nK
                    l,to. 01TeF364i0f;
         *r.ra{ iii s'rj i+ Eic!-: rncrii iOir/rH .,...r
                                                           r
      ldy Coirrmissicn Explr.er       Og-f   nr,;dijd.l
